Case 1:16-cr-10343-ADB Document 759-3 Filed 03/01/19 Page 1 of 5




           EXHIBIT C
Case 1:16-cr-10343-ADB Document 759-3 Filed 03/01/19 Page 2 of 5
                                                                     1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

 ***************************

 UNITED STATES OF AMERICA,
          Plaintiff

 vs.                                    Case No. 1:16-cr-10343-ADB

 MICHAEL L. BABICH ET AL,
          Defendants

 ***************************


                     TRANSCRIPT OF MOTION HEARING
                 BEFORE THE HONORABLE JENNIFER C. BOAL
                       AT BOSTON, MASSACHUSETTS
                         ON NOVEMBER 5, 2018


 APPEARANCES:

 For the Plaintiff:
 David G. Lazarus, Assistant United States Attorney
 Fred M. Wyshak, Assistant United States Attorney
 United States Attorney's Office
 1 Courthouse Way, Suite 9200
 Boston, Massachusetts 02210
 617-748-3100

 For Defendant Michael Babich:
 William H. Kettlewell, Esquire
 Hogan Lovells US, LLP
 100 High Street, 20th Floor
 Boston, Massachusetts 02110
 617-371-1005



 Transcriber:     Karen M. Aveyard,
                  Approved Federal Court Transcriber

       -----------------------------------------------------
                         TRANSCRIPTION PLUS
                           1334 ELM STREET
                  LEOMINSTER, MASSACHUSETTS 01453
                           (978) 466-9383
                       k.aveyard@comcast.net
     Case 1:16-cr-10343-ADB Document 759-3 Filed 03/01/19 Page 3 of 5
                                                                            15




 1    our papers that it's difficult for them to identify certain

 2    events, that's because there were so many events that were

 3    happening that it's difficult for a sales rep to remember sure,

 4    on a Tuesday in Omaha, this happened.         That's just a made up

 5    hypothetical, your Honor.       But it's challenging for the sales

 6    reps to identify that in that level of detail at times, but the

 7    sales reps, their transcripts where they testified in the Grand

 8    Jury had been turned over a year ago, and their interview

 9    reports have been turned over.

10               So it's not as though it's a situation where we have

11    not provided any information, like in Davydov where there was

12    an allegation in a RICO case that the enterprise was going to

13    extort one business, but then, in fact, the Government proved

14    at trial two totally separate businesses for the first time.

15    That's not what's happening here, so a Bill of Particulars is

16    unnecessary.

17               Just in terms of some of the specifics, your Honor, we

18    addressed them in the papers.        I'm happy to address any that

19    the Court has questions about.        I would just note on this

20    concept of Area Business Liaisons, ABLs and BRMs, where there's

21    been a claim that there's OIG guidance that says that it's okay

22    to provide certain services, and, therefore, they need more

23    specificity to know what we're talking about that would violate

24    that, we allege in the Second Superseding Indictment, for

25    example, in Paragraphs 29 and 55, that targeted practitioners
     Case 1:16-cr-10343-ADB Document 759-3 Filed 03/01/19 Page 4 of 5
                                                                              16




 1    were provided these types of services, and that takes it

 2    outside of the OIG guidance, as an example, your Honor.

 3               So that's just another place where they're looking to

 4    lock us in prematurely and to conduct discovery, which is

 5    inappropriate at this point.

 6               THE COURT:    And you've identified who the targeted

 7    practitioners are?

 8               MR. LAZARUS:    So in the Second Superseding Indictment,

 9    we did allege the practitioners you were speaking of earlier,

10    your Honor, and in the First Superseding Indictment we allege

11    additional practitioners.

12               THE COURT:    More.

13               So the first one had more and the second one had less?

14               MR. LAZARUS:    Correct.    That's correct, your Honor.

15               THE COURT:    But it wasn't clear to me, is it a subset

16    or is it different folks?

17               MR. LAZARUS:    They're the same.      Some who are in the

18    first are not in the second.

19               THE COURT:    Got it.    Alright.

20               Yes?

21               MR. STOLJILKOVIC:     Your Honor, if I may, a couple

22    things in response.

23               So I'm not sure I follow the last thing that counsel

24    said.    I understand that we've -- you know, looking at the

25    numbering in the Indictments, we've gone from ten to eight.
     Case 1:16-cr-10343-ADB Document 759-3 Filed 03/01/19 Page 5 of 5
                                                                                17




 1    Looking at the 28-day letters, there was also longer lists

 2    before under the FSI.      Now we're down to 13 in total.         We

 3    understand that the Government is limiting itself to those 13.

 4    Those are the only practitioners who it identifies as

 5    co-conspirators.      So if that's not the case, that is certainly

 6    nothing that we have been told, and I think it's another reason

 7    for specificity.

 8               But I also want to respond to the point that we're

 9    seeking a witness list or discovery.         We're not.    I want to use

10    the example of Haitians again.        I can think of three general

11    ways this case could be tried.        Number one, the Government

12    attempts to prove a conspiracy involving the defendants and

13    involving the 13 practitioners, and to show that prescriptions

14    generally went up, or something to that effect.           If they're

15    going to stop there, I think the request for additional patient

16    specificity is essentially mooted.

17               A second scenario is they might try to prove that and

18    also show at trial that this particular patient shouldn't have

19    received the drugs.      Your Honor, even if they're down, as we

20    understand them to be, to 13 practitioners, they have hundreds

21    of patients.     We have a lot of patient files for them.         So if

22    that happens at trial, your Honor, that's something that we

23    need to prepare for.

24               Three, they could go even further and say not only are

25    they going to offer testimony about whether a particular
